In considering paternal legislation, such as the Workmen's Compensation Law, emphasis should be given the rights of workmen and the act interpreted liberally in their interest. The act itself, in terms, so declares. I can see no reason which supports the conclusion that prescription is interrupted by the payment of compensation which does not apply with equal force to wages. Both wages and compensation, when paid to an injured workman, has the effect of contenting him with the status quo and dulls his litigious sense.
I respectfully dissent.